Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Election/Restriction
Restriction to one of the following inventions is required under 35 USC. 121:
Invention I. Claims 1-5 and 7, drawn to a product, an abrasive block with different abrasive particles diameters classified in B24B53/017. 
Invention ll. Claims 6, 14-20 drawn to method of using product with a different a product that doesn’t have larger diameter particles classified in B24D7.
Invention III. Claims 8-13, drawn to a polishing apparatus with a dresser that is different from product of Group I since the dresser has different distance at the steps from the polishing pad classified in B24B53/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product which is an abrasive pad can be used by hand to condition a rough plane wooden surface for instance.
Inventions I and III are related as a product and an apparatus, which are distinct because they contain different structural elements and require separate features from each other where in 

Inventions II and III are related as method and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the Method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method as claimed in invention II can be can be completed by a product that does not require the step to be at different distance from the polishing pad.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for the method and the apparatus claims would be very different. The search for the method claims would require a narrower, text-based search through a more Iimited number of subclasses, while the search for the apparatus and the product claims would require a broader, more visual search through many classes/subclasses. Performing these three individualized searches would be overly burdensome on the examiner.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 
    A telephone call was made to Pavan K Agarwal on 12/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
 
The examiner has required restriction between product or apparatus claims and process claims.
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include alI the limitations of the allowable product/apparatus claims should be considered for rejoinder. Al I claims directed to a none elected process invention must include alI the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOUOUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
If attempts to reach the examiner by telephone are unsuccessful, the examine r's supervisor,
Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800786-9199 (IN USA OR CANADA) or 571-272-1000.
 

 /N.O/ Examiner, Art Unit 3723        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723